Citation Nr: 1014972	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  08-35 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen to a previously disallowed claim of entitlement to 
service connection for a low back disability.

2.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1968 to April 1971.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of an August 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the Veteran's service-
connection claim for spondylolysis.  

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Acting Veterans Law Judge at the 
Lincoln RO in July 2009.  A transcript of the hearing has 
been associated with the Veteran's VA claims folder.

Issues not on appeal

In a November 2008 rating decision, the RO denied the 
Veteran's service-connection claims for bilateral leg 
neuropathy, bilateral upper extremity neuropathy, a sleep 
disorder, a right arm disorder, and a left shoulder injury.  
The Veteran initiated an appeal as to these decisions.  
However, in statements dated in October 2008 and March 2009, 
the Veteran specifically withdrew these issues from appellate 
status.  See the Veteran's October 30, 2008 and March 12, 
2009 Reports of Contact respectively.  Accordingly, these 
issues are deemed withdrawn and will be discussed no further.  

Remanded issue

As discussed in detail below, the Board is reopening the 
issue of entitlement to service connection for a low back 
disability and remanding that issue for additional 
development.  The issue is REMANDED to the RO via the AMC in 
Washington, DC.


FINDINGS OF FACT

1.  In a September 1971 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for a 
back disability, which the Veteran did not appeal.

2.  The evidence associated with the claims folder subsequent 
to the September 1971 rating decision is not cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial, and raises a reasonable possibility of 
substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The September 1971 RO decision which denied service 
connection for a back disability is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).

2.  Since the September 1971 RO decision, new and material 
evidence has been received which is sufficient to reopen the 
claim of entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to service connection for a 
low back disability.  Implicit in his claim is the contention 
that new and material evidence which is sufficient to reopen 
the previously-denied claim has been received.


On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.

The Board has considered this legislation on the Veteran's 
application to reopen the previously disallowed claim for 
entitlement to service connection for a low back disability.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Concerning the instant matter, given the favorable action 
taken below regarding the Veteran's application to reopen his 
claim, the Board finds that further discussion of VCAA is not 
required with respect to the claim to reopen.  Any error in 
the duties to notify him of the evidence necessary to 
substantiate the application to reopen and to assist him in 
the development of the claim to reopen is harmless.  


Relevant law and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002);       38 C.F.R. § 
3.303 (2009). 

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).


Analysis

The question of whether new and material evidence has been 
received is one that must be addressed by the Board, 
notwithstanding any favorable decision as to this matter 
which may have been rendered by the RO.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a 
previously adjudicated claim, the Board must determine that 
new and material evidence was presented or secured for the 
claim, making RO determination in that regard irrelevant]; 
see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001) [the Board has a jurisdictional responsibility to 
consider whether it was proper for the RO to reopen a 
previously denied claim].

As was noted in the Introduction, the Veteran's claim of 
entitlement to service connection for a back disability was 
previously denied in a September 1971 rating decision.  The 
Veteran did not appeal that decision, and it became final.                  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).

In its September 1971 decision, the RO determined that the 
Veteran's low back disability was a "constitutional or 
developmental abnormality."  In essence, the RO denied the 
Veteran's claim because evidence failed to demonstrate that 
his back disability was caused or aggravated by his military 
service.  Therefore, the Board's inquiry will be directed to 
the question of whether any additionally submitted [i.e. 
after September 1971] evidence bears directly and 
substantially upon the specific matter under consideration, 
namely whether there is evidence of in-service incurrence or 
aggravation of a the Veteran's low back disability.  
The Board finds that the Veteran's lay statements, and a 
recently-submitted medical opinion constitute new and 
material evidence.  More specifically, since the September 
1971 rating decision, the Veteran has contended that he 
injured his back when he was pinned between two jeeps while 
serving in Germany, and after being jarred about on an 
armored personnel carrier (APC) during combat duty in 
Vietnam.  See, e.g., the July 2009 hearing transcript, pages 
7 and 8; see also the August 2008 RO hearing transcript, page 
6.  Additionally, the Veteran has submitted a letter from his 
treating physician, Dr. T.J., who stated in March 2008 that 
"it appears as likely as not that the injuries [the Veteran] 
describe[s] in the service would contribute to [his] ongoing 
back pain."  See the March 3, 2008 statement from Dr. T.J.  
As noted above, for the sole purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the Veteran's statements and this medical opinion, 
although not their weight, is presumed for the narrow purpose 
of determining whether sufficient evidence has been submitted 
to reopen the previously disallowed claim for service 
connection.  See Justus, supra.  

This new evidence relates to the unestablished facts 
necessary to substantiate the Veteran's claim, and presents a 
reasonable possibility of substantiating the Veteran's low 
back claim.  See 38 C.F.R. § 3.156 (2009).  Accordingly, the 
Board finds that there is sufficient new and material 
evidence to reopen the Veteran's claim of entitlement to 
service connection for a low back disability.  

The Board wishes to make it clear that although there may be 
of record new and material evidence sufficient to reopen the 
claim, this does not mean that the claim must be allowed 
based on such evidence.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the United States Court of Appeals for 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a Veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

For reasons which will be expressed below, the Board finds 
that additional development is required before this claim may 
be adjudicated on its merits.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disability 
is reopened.  To that extent only, the appeal is allowed.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
Veteran's low back disability claim currently on appeal must 
be remanded for further procedural and evidentiary 
development.  

Upon entrance into active duty service, the Veteran reported 
that he had a history of recurrent back pain.  It was 
specifically noted by the examining physician that the 
Veteran had "[b]ack discomfort . . . with heavy lifting."  
See the Veteran's December 20, 1967 Report of Medical 
History.  Shortly after completing his active duty service in 
1971, the Veteran underwent a VA examination.  There he 
indicated to the VA examiner that he had "back pain since he 
was about 12 years old."  The Veteran was diagnosed with 
"mildly symptomatic unilateral spondylolysis."        See 
the September 1971 VA examiner's report. 

The Veteran now contends that he did not have a back 
disability upon entrance into active duty service.  Rather, 
he contends that he injured his back in various ways during 
the performance of his duties, and that his current back 
disability is a result of, or was aggravated by his claimed 
in-service injuries.  See the August 2008 RO hearing 
transcript, page 3.  

In particular, the Veteran contends that his back pain was 
"aggravated with calisthenics . . . during basic training."  
See the September 1971 VA examiner's report.  Additionally, 
the Veteran has stipulated that he injured his back while 
riding armored personnel carriers (APCs) and hoisting 
ammunition while serving on combat duty in Vietnam. See the 
August 2008 RO hearing transcript, page 6.  Finally, the 
Veteran contends that he injured or aggravated his back when 
he was pinned between two jeeps during his service in 
Germany.  See the July 2009 hearing transcript, pages 7 and 
8.  

It appears that the RO has already conceded that the Veteran 
is indeed a combat veteran based on his service in Vietnam.  
See the RO's March 2002 rating decision [awarding the Veteran 
service-connection for posttraumatic-stress disorder (PTSD) 
based on in-service combat stressors.]   In that regard, 
pursuant to 38 U.S.C.A. § 1154(b) (West 2002), the Board 
shall accept the Veteran's lay statement that he hurt his 
back riding APCs during his combat tour as sufficient proof 
of an in-service back injury.  

Additionally, the Veteran is competent to testify as to his 
own observable symptomatology.   See Barr v. Nicholson, 21 
Vet. App. 303 (2007).  As there is no evidence of record 
contradicting the Veteran's assertion that he experienced 
back pain after doing calisthenics during basic training, the 
Board accepts the Veteran's statements regarding this pain as 
sufficient proof of an in-service back injury as well. 

In contrast, the probative value of the evidence currently of 
record as a whole weighs against the Veteran's most recent 
assertions that he sustained a back in jury after being 
pinned between two jeeps during non-combat service in 
Germany.  Indeed, no record of this claimed event, or 
resulting injury exists in the Veteran's service treatment 
records or service personnel records, despite the fact that 
the Veteran now claims that following the accident he was 
"unable to walk," and that x-rays of his legs were 
immediately taken.  See the July 2009 hearing transcript, 
page 8.  Indeed, no such x-ray reports are of record, and the 
Veteran's April 1971 separation examination was pertinently 
negative as to the occurrence of any in-service motor vehicle 
accident, or any back injury resulting thereby. 

Additionally, within the Veteran's first year following his 
separation from active service, he underwent a VA back 
examination in furtherance of his original low back service-
connection claim.  In describing his in-service back injuries 
to the VA examiner in September 1971, the Veteran 
specifically indicated his back pain was aggravated by in-
service calisthenics, but crucially made no mention 
whatsoever of any in-service motor vehicle accident.  The 
Board finds it incredible that had the Veteran sustained an 
injury to his back following an in-service jeep accident 
[which, as the Veteran has testified, resulted in a temporary 
inability to walk and required x-rays], that he would not 
have mentioned the injury to the 1971 VA examiner in relation 
to his low back service-connection claim.

The Board finds that the Veteran's statements concerning an 
injury to his back following an in-service jeep accident are 
not credible.  The Veteran's statement that his back was 
injured in this alleged accident during service is self-
serving, as is to be expected in connection with claims, and 
such statements are not inherently suspect.  However, the 
Board may properly consider the personal interest a claimant 
has in his own case.  See Pond v. West, 12 Vet.App. 341, 345 
(1999); and Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991) 
[interest may affect the credibility of testimony].  

In this case, the service treatment records show no back 
injury or complaint as a result of an in-service jeep 
accident.  Additionally, and crucially, the Veteran did not 
report any in-service back pain as due to being pinned 
between two jeeps to the September 1971 VA spine examiner, 
during the adjudication of his original claim for service 
connection.  If the Veteran had been injured to the degree he 
now contends in a jeep accident, to the point he was unable 
to walk, there obviously would have been some record of it, 
either in service or just after service at his first VA spine 
examination.  There is no such record.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the claimant].

It therefore appears that the Veteran did in fact experience 
pain in his low back during his active duty service while 
doing calisthenics in training, and while riding APCs and 
lifting ammunition during combat service in Vietnam.  The 
Veteran's most recent assertion that he hurt his back in a 
jeep accident during service however, is not credible.  [The 
Board adds that it does not necessarily disbelieve that the 
Veteran in fact was involved in a jeep accident while serving 
in Germany, but rather finds his assertion that he endured a 
resulting injury to his back of such severity to render him 
unable to walk to be not credible.]

In this connection, the only medical evidence of record 
linking the Veteran's service with his current back 
disability is the opinion of Dr. T.J., who as noted above, 
determined after a review of the Veteran's medical records 
and a physical examination that "it appears as likely as not 
that the injuries [the Veteran] describe[d] in the service 
would contribute to [his] ongoing back pain."  See the March 
3, 2008 statement of Dr. T.J.  However, in rendering this 
opinion, Dr. T.J. failed to support his conclusions with any 
supporting clinical rationale, and crucially failed to 
comment upon the Veteran's admitted history of back pain 
since age 12.  See the September 1971 VA examiner's report.  
Further, Dr. T.J. neglected to indicate what specific 
"injuries" the Veteran described to him upon which he based 
his medical opinion.  As outlined above, the Board does not 
find all of the Veteran's accounts of in-service back injury 
to be credible.  As a finder of fact, the Board, when 
considering whether lay evidence is satisfactory, the Board 
may also properly consider internal inconsistency of the 
statements, facial plausibility, consistency with other 
evidence submitted on behalf of the veteran, and the 
veteran's demeanor when testifying at a hearing.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 38 (2007).

Medical opinions without supporting rationale are afforded 
little, if any weight of probative value.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of 
the health care provider to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence]; 
see also Bloom v. West, 12 Vet. App. 185, 187 (1999) [the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion"].  As such, Dr. 
T.J.'s opinion is inadequate for rating purposes.               
See 38 C.F.R. § 4.2 (2007).

Accordingly, this case presents certain medical questions 
which cannot be answered by the Board.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].  These questions concern the 
current nature of the Veteran's low back disability, whether 
the Veteran had a back disability that pre-dated his entrance 
into active duty service, and whether the Veteran's active 
service (including combat service) either caused or 
aggravated his back disability beyond its normal progression.  
These questions must be addressed by an appropriately 
qualified medical professional.  See Charles v. Principi, 16 
Vet. App. 370 (2002);  see also 38 C.F.R. § 3.159(c)(4) 
(2009) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim]. 

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should ask the Veteran to identify 
for any additional, relevant private or VA 
treatment records that he wants VA to help 
him obtain.  VBA should take appropriate 
steps to secure copies of any such 
treatment reports identified by the 
Veteran which are not in the record on 
appeal.  Efforts to obtain these records 
should also be memorialized in the 
Veteran's VA claims folder.

2.  VBA should then schedule the Veteran 
for a physical examination to determine the 
nature and etiology of the Veteran's low 
back disability.  The Veteran's VA claims 
folder and a copy of this Remand should be 
made available to, and should be reviewed 
by the examiner.  After examination of the 
Veteran and review of all pertinent medical 
records, the examiner should provide an 
opinion with supporting rationale as to the 
following questions:

(a).  Does the Veteran have one or more 
current low back disabilities that are 
congenital or developmental in nature?  
If so, for each disability identified, 
please indicate whether such was 
aggravated beyond its normal progression 
during the Veteran's active duty military 
service from 1968 to 1971.  

(b).  If the Veteran has one or more low 
back disabilities that are not congenital 
or developmental in nature, is there 
clear and unmistakable evidence any such 
disability pre-existed the Veteran's 
entrance into active military service in 
1968?  If so, for each pre-existing 
disability, please indicate whether such 
was aggravated beyond its normal 
progression during the Veteran's active 
duty military service from 1968 to 1971.  

(c).  If the Veteran has one or more low 
back disabilities that are not congenital 
or developmental in nature, and do not 
pre-date the Veteran's entrance into 
service, is it as likely as not that such 
disability or disabilities are related to 
the Veteran's in-service complaints of 
back pain while doing calisthenics, or 
while riding APCs and hauling ammunition 
in Vietnam?    

For the purposes of this decision, the 
examiner should presume that the Veteran 
experienced back pain in service during 
basic training [doing calisthenics] and 
during combat duty in Vietnam [riding APCs 
and hauling ammunition].  As described 
above, the examiner should disregard the 
Veteran's unverified account of in-service 
back pain or injury following a jeep 
accident.  A report should be prepared and 
associated with the Veteran's VA claims 
folder.  The examiner is requested to cite 
to the relevant evidence considered in 
providing the opinion.  

        4.  Following the completion of the 
foregoing, and 
after undertaking any other development it 
deems necessary, the VBA should 
readjudicate the Veteran's service 
connection claim.  If the claim is denied, 
VBA should provide the Veteran with a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


